EXHIBIT 10.8.9

EIGHTH AMENDMENT
TO
SUBLEASE

 

THIS EIGHTH AMENDMENT TO SUBLEASE (this "Eighth Amendment") is made and entered
into as of this 29th day of August, 2017 (the "Effective Date") by and between
COVIDIEN LP, a Delaware limited partnership, as successor in interest to Ludlow
Technical Products Corporation, a New York corporation formerly known as Graphic
Controls Corporation ("Sublandlord"), and SYNACOR, INC.,  a
Delaware  corporation ("Subtenant").

 

WITNESSETH:

 

Sublandlord is the tenant under that certain Property Lease dated March 13,
1998, with Waterfront Associates, LLC ("Landlord"), as landlord, covering
Building No. 3, Waterfront Village Center, 40 La Riviere Drive, Buffalo, New
York 14202 (the "Building"), as amended by that certain First Amendment to Lease
dated April 29, 1998, that Second Amendment to Lease dated April 21, 1999, that
Third Amendment to Lease dated July 30, 1999, and that Fourth Amendment to Lease
dated December 30, 2007 (collectively, the Property Lease and amendments thereto
are the "Lease").

 

Under the terms  and conditions of that certain Sublease dated as of March  3,
2006 (the "Original Sublease"), as amended by that certain First Amendment to
Sublease ("First Amendment") dated September 25, 2006, that certain Second
Amendment to Sublease ("Second Amendment") dated February 27, 2007, that certain
Third Amendment to Sublease ("Third Amendment") dated June 30, 2010, that
certain Fourth Amendment to Sublease ("Fourth Amendment") dated May 21, 2013
that certain Fifth Amendment to Sublease (“Fifth Amendment”) dated July 10,
2013, that certain Sixth Amendment (“Sixth Amendment”) dated February 8, 2016,
and that certain Seventh Amendment (“Seventh Amendment”) dated February 17, 2017
(collectively, the "Sublease"), Subtenant subleases from Sublandlord
approximately 30,808 rentable square feet of space located on the third floor of
the Building (the "Premises"), which  Premises is more particularly described in
the Sublease as the Premises.

Subtenant has requested the use of certain premises on the first floor of the
building (the “Short-term Premises”) for a term commencing on September 1, 2017
and ending on December 31, 2017, and Sublandlord has agreed to sublease the
Short-term Premises to Subtenant pursuant to the terms of this Eighth Amendment.

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby   acknowledged, Sublandlord and Subtenant agree as follows:

ARTICLE   I

SUBLEASE OF THE SHORT-TERM PREMISES AND TERM

 

Section 1.1 Short TermPremises. The Short-term Premises are described on Exhibit
A attached hereto and made a part hereof and the parties agree that the
Short-term Premises have a rentable area of  7,964 square feet.



 

--------------------------------------------------------------------------------

 

Section 1.2 Term.  Subject to the terms, covenants, or conditions of the
Sublease, the Term for the Short-term Premises (the “ShortTerm Premises Term”)
shall commence on September 1, 2017 and shall end on the earlier of: (a)
December 31, 2017, or (b) five days before the expiration or earlier
termination, for any reason whatsoever, of the Lease. The date of expiration of
this Sublease of the Short-term Premises shall be referred to herein as the
"Short-term Premises Expiration Date."

 

 

ARTICLE 2

IMPROVEMENT AND RESTORATION

 

Section 2.1 AS-IS Condition of Premises.  Subtenant accepts the Short-term
Premises "AS-IS" in its presently existing condition, and Sublandlord shall not
be required to perform any demolition work or tenant-finish work therein or to
provide any allowances therefor.

 

Section 2.2Subtenant's Improvements.   Subtenant may perform improvements in the
Short-term Premises at its sole cost and expense subject to compliance with all
of the terms, conditions and requirements of the Lease and the Sublease and all
applicable building codes.

 

Section 2.3Restoration. Subtenant shall comply with all terms of the Master
Lease

regarding restoration and surrender and bears sole responsibility therefor.  

 

ARTICLE 3

RENT

 

Section 3.1Adjustment to Fixed Rent.    Fixed Rent due during the Short-term
Premises Term shall be payable in equal monthly installments of $7,964.00 each
for the period of the Short-term Premises Term.

 

Section 3.2Payment of Rent. All Rent payments due to Sublandlord under the
Sublease shall be made to: Covidien LP, Attn: Global Real Estate, 710 Medtronic
Pkwy. MS LS-120, Minneapolis, MN  55432.

 

ARTICLE 4
BROKERAGE

 

Section  4.1Representation and Indemnification.  Sublandlord and Subtenant each
warrant to the other that in the negotiation of this Eighth  Amendment to
Sublease they dealt with no real estate broker or salesman except Pyramid
Brokerage Company/Cushman Wakefield and CB Richard Ellis Buffalo NY, LLC.
Sublandlord shall compensate such broker pursuant to a separate agreement.
Except as otherwise set forth herein, each of Subtenant and Sublandlord shall
indemnify the other against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any other broker or
agent.  

 

 

 



 

--------------------------------------------------------------------------------

 

ARTICLE 5

NOTICES

 

Section 5.1Notices.  Any notice, demand, consent, approval, direction,
agreement  or other communication required or permitted hereunder or under any
other documents in connection herewith to Sublandlord shall be in writing and
shall be directed as follows:

 

If to Sublandlord:

Covidien LP
710 Medtronic Parkway
Minneapolis, MN 55432-5604
Attn: Real Estate Dept.  MS LS-120

 

If to Subtenant:

Synacor, Inc.

40 La Riviere Drive

Buffalo, NY 14202

Attn: Legal Department

 

ARTICLE 6

MISCELLANEOUS TERMS

 

Section 6.1Ratification.  Subtenant and Sublandlord hereby ratify and confirm
their respective rights and obligations under the Sublease, and represent and
warrant to the other that they each have no defenses thereto.

 

Section 6.2Binding Effect; Governing Law; Recitals.  Except as modified hereby,
the Sublease shall remain in full effect, and the Sublease and this Eighth
Amendment shall be binding upon the Sublandlord and Subtenant and their
successors and assigns.  If any inconsistency exists or arises between the terms
of this Eighth Amendment and the terms of the Sublease, the terms of this Eighth
Amendment shall prevail.  This Eighth Amendment shall be governed by the laws of
the State of New York.  The recitals at the beginning of this Eighth Amendment
are hereby incorporated as if fully set forth herein.  Capitalized terms used
herein but not defined shall have the meanings given such terms under the
Sublease.

 

Section 6.3    Counterparts.  This Eighth Amendment may be executed in multiple
counterparts, each of which shall constitute an original, with the same effect
as if the signatures thereto were upon the same instrument.  If any signature to
this Eighth Amendment is delivered by facsimile transmission or by e-mail
delivery of a portable document format (.pdf or similar format) data file, then
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.  This Eighth Amendment shall become effective when both Sublandlord and
Subtenant have received a counterpart hereof signed by the other.

 



 

--------------------------------------------------------------------------------

 

Signatures are on the next page.

 

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Eighth

Amendment to Sublease as of the day and year first above written.

 

SUBLANDLORD:

 

SUBTENANT:

Covidien LP

 

Synacor, Inc

 

 

 

 

 

By:          

/s/ Ann Brown

 

By:          

/s/ William J. Stuart

Name:          

Ann Brown

 

Name:          

William J. Stuart

Title:            

Sr. Director, Global Real Estate

 

Title:            

Chief Financial Officer

 

 

State of __________________)

) ss.

County of ________________)

 

On the _____ day of __________, in the year 2017, before me, the undersigned, a
Notary Public in and for said state of New York , personally appeared
____________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she

executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the entity upon behalf of whom the individual
acted, executed the instrument, and that such individual made such appearance
before the undersigned in Erie County, New York.

 

__________________________________

Notary Public

[SEAL]My Commission Expires:

 

 

State of __________________)

  ) ss.

County of ___________________)

 

On the _____ day of ____________, in the year 2017, before me, the undersigned,
a Notary Public in and for said state of Minnesota, personally appeared Ann
Brown, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she executed the same in his/her capacity, and
that by his/her signature on the instrument, the individual, or the entity upon
behalf of whom the individual acted, executed the instrument, and that such
individual made such appearance before the undersigned in ____________ County,
__________________.

 

__________________________________

Notary Public

[SEAL]My Commission Expires:



 